Citation Nr: 1029831	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-19 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1965 to May 1967. 

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the benefits sought on appeal.

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge in 
January 2010. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more. 
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are 
not met, the Veteran's claim may still be referred to the 
Director, Compensation and Pension Service for an extraschedular 
rating, when the evidence of record shows that Veteran is "unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities." 38 C.F.R. § 4.16(b). 

The Veteran claims that he is unemployable due to his service-
connected disabilities, which include PTSD (rated as 50 percent 
disabling), degenerative arthritis of the lumbo-sacral spine 
(rated as 20 percent disabling), tinnitus (rated as 10 percent 
disabling), bilateral hearing loss (rated as 10 percent 
disabling), and diabetes mellitus (rated as 10 percent 
disabling).  His combined evaluation for compensation is 70 
percent.  Thus, the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a) are met.  

Although the Veteran is service-connected for several 
disabilities, he asserts that it is primarily his PTSD and back 
symptomatology which causes him the most occupational impairment.  
See Hearing Transcript, pp. 6; 11-12.  The RO last adjudicated 
the Veteran's claim, denying it on the merits, in a June 2008 
Statement of the Case (SOC).  In July 2008 the Veteran submitted 
a substantive appeal and requested a hearing on the issue of 
TDIU.  Shortly thereafter, in a November 2009 rating decision, 
the RO proposed to decrease the Veteran's evaluation for PTSD 
from 50 percent to 10 percent.  In January 2010, the Veteran 
testified before the undersigned as to the severity of his PTSD; 
he essentially stated that his PTSD symptoms prevented him from 
getting along with others in a workplace setting; he also 
testified that his service-connected back disability made it 
difficult to continue employment in the masonry line of business.  
See Hearing Transcript, pp. 6-9.  At The Veteran also submitted 
private and VA medical evidence suggesting that he was 
unemployable due to his PTSD, along with a waiver of AOJ review. 

Subsequent to the January 2010 hearing, the Veteran was scheduled 
for a VA examination to determine the severity of his PTSD.  The 
Board received a copy of the VA examination report in May 2010, 
which included a medical opinion regarding the Veteran's 
employability.  See May 2010 VA Mental Examination.  The VA 
examination report indicated that the Veteran's PTSD symptoms 
were not severe enough to interfere with occupational 
functioning.  The examination report also noted that the Veteran 
was malingering/exaggerating his PTSD symptomatology.  

Again, the Veteran's TDIU claim was last adjudicated in a June 
2008 SOC and the PTSD examination was received by the Board in 
May 2010.  If a SOC or SSOC is prepared before the receipt of 
further evidence, a supplemental statement of the case (SSOC) 
must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant to 
the issue(s) on appeal. 38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence (i.e., the May 2010 VA PTSD examination) 
was not duplicative of evidence already associated with the 
claims file, and is clearly relevant to the issues because it 
provides medical evidence regarding the Veteran's claimed 
condition and employability.  The Veteran did not provide a 
waiver of agency of original jurisdiction (AOJ) consideration of 
the medical evidence.  Therefore, in accordance with 38 C.F.R. § 
19.37(a), the case is returned to the RO for readjudication of 
the issue on appeal and the issuance of a supplemental statement 
of the case.

In addition to the above, the Board must remand the appeal in 
order to allow the AMC/RO to schedule the Veteran for a VA 
examination in which an examiner addresses the effect of all the 
service-connected disabilities and makes a determination whether 
the service-connected disabilities preclude him from engaging in 
substantially gainful employment.  Indeed, it appears that the VA 
examiners have only considered the Veteran's service-connected 
PTSD disability.  No reference has been made to his other 
service-connected disabilities, to include the service-connected 
lumbar spine disability, hearing loss, tinnitus, and diabetes.  
It is noted that the Veteran credibly testified that his service-
connected back condition prevented his ability to engage in 
certain masonry employment, at the very least.  

Given such, the Board finds that an opinion considering all the 
service-connected disabilities should be obtained.  Accordingly, 
further opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Copies of any outstanding records of 
treatment, VA and non-VA, received by the 
Veteran for his service-connected and 
nonservice-connect disabilities should be 
obtained and made part of the claims file.

2. Schedule the Veteran for an examination or 
social and industrial survey to ascertain the 
impact of his service- connected disabilities 
on his unemployability.

3. Schedule the Veteran for a VA examination 
for the purpose of determining the impact 
that his service- connected PTSD, lumbar 
spine disability, tinnitus, bilateral hearing 
loss, and diabetes mellitus, have on his 
ability to maintain substantially gainful 
employment.  The claims file, to include a 
copy of this remand and the social and 
industrial survey, must be made available 
prior to completion of the evaluation. 
Following the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is requested to 
render an opinion on the following:

Is it at least as likely as not (50 percent 
or greater degree of probability) that the 
Veteran's service-connected PTSD, lumbar 
spine disability, tinnitus, bilateral hearing 
loss, and diabetes mellitus render him 
incapable of maintaining substantially (more 
than marginal) employment consistent with his 
education and employment backgrounds?

The clinician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the claim of unemployability; less likely 
weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  
Additionally, if it is determined that the 
Veteran is malingering, a complete 
description and rationale for that opinion is 
required.

4. Thereafter, the claim on appeal must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.

If the benefit sought on appeal is not 
granted, the Veteran and his representative 
must be provided with a supplemental 
statement of the case, which addresses all of 
the evidence received since the statement of 
the case was issued.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


